              Case 3:21-cv-00027-MMD-WGC Document 10 Filed 03/26/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3                                                           Case No.: 3:21-cv-00027-MMD-WGC
      RICHARD IDEN,
 4                                                                            Order
                Plaintiff
 5
      v.
 6
      CARPENTER, et. al.,
 7
                Defendants
 8

 9
               On February 26, 2021, the court entered an order directing the Attorney General's Office
10
     to advise the court within 14 days whether it would enter a limited notice of appearance on
11
     behalf of Defendants, and if so, also within 14 days of that order, to file a response to Plaintiff's
12
     motion for preliminary injunction concerning his claim that he has consistently not been getting
13
     his prescription medications on time. In particular, he claimed to have been without his
14
     medications for his seizures/tremor, heart and hypertension for three weeks. The court directed
15
     Defendants to include a discussion of the status of Plaintiff's medication refills and his
16
     contention about the delays; to file under seal the relevant medical records pertaining to this
17
     issue, as well as any other relevant documents, and to support their position with a declaration
18
     from a person with specific knowledge regarding Plaintiff's medical claim. (ECF No. 8.)
19
               On March 17, 2021, Deputy Attorney General Nathan C. Holland filed a limited notice of
20
     appearance for purposes of settlement discussions. (ECF No. 9.) The notice does not mention the
21
     court's order at ECF No. 8, and no response to Plaintiff's motion for preliminary injunction was
22
     filed.
23
         Case 3:21-cv-00027-MMD-WGC Document 10 Filed 03/26/21 Page 2 of 2




 1         Defendants have until April 2, 2021, to file a document addressing the court's order at

 2 ECF No. 8, i.e., indicating whether they will enter a limited notice of appearance for the purpose

 3 of responding to Plaintiff's motion for preliminary injunction, and if so, to file a response to the

 4 motion for preliminary injunction as directed in the previous order.

 5 IT IS SO ORDERED.

 6 Dated: March 26, 2021

 7                                                            _________________________________
                                                              William G. Cobb
 8                                                            United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
